Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 05/10/2021, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 05/10/2021 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 8 and 15 is/are rejected on the ground of nonstatutory double patenting over claim(s) 11 and 37 of U.S. Patent No. 11,005,793 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the current application specifies a graphic user interference (GUI) for displaying; however, it is obvious the display in the parent application present in GUI form so the user can make changes to the resources access control parameters as suggested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 are directed to an apparatus or device comprising units being configured to perform some functions. To one of ordinary skill in the art all the functions cited in these claims may be reasonably implemented as software routines. When interpreted broadly as software routines, these claims do not cite any claim elements for performing the functions wherein the claimed elements of the apparatus or device are limited to a machine or a physical part of a device within the meaning of 35 U.S.C. 101. Therefore the claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ail et al. (Pub. No.: US 20140047048 A1; hereinafter Ail) in view of Adams et al. (Pub. No.: US 20020124053 A1; hereinafter Adams).
Regarding claims 1, 8 and 15, Ail discloses a method for managing resource access control within a group-based communication system, the method comprising the steps of: 
receiving, from a client device, a group-based messaging communication comprising a resource request indicating a resource to be shared within the group-based communication system (client device requesting for resources in a group communication [Ail; ¶19-29, 88-93; Fig. 7, 12 and associated text]). Ail discloses methods communicate over a network with at least one other electronic device within a group of electronic devices. Each electronic device can transmit and/or receive resource information over the network, and the resource information includes a resource identifier for identifying a remote resource accessible through another electronic device and source information for identifying a location from which the remote resource can be obtained. Ail does not explicilty discloses the following features; however, in a related and analogous art, Adams teaches these features.
In particular, determining that one or more users of the group-based communication system do not have access to the resource based on a set of resource access control parameters associated with the resource (determined that the user does not have access to the resources based on the access control list [Adams; ¶15-20; Fig. 1-2 and associated text]); and 
generating a graphical user interface for display on the client device, the graphical user interface including (the GUI displaying based on each user’s accessibility to a particular resource [Adams; ¶15-20, 26; Fig. 1-2 and associated text]): 
an indication of the resource (a particular resource [Adams; ¶15-23; Fig. 1-2 and associated text]); 
a notification indicating that the resource is not accessible by one or more users of the group-based communication system (who have access rights and can performed which actions [Adams; ¶19-23; Fig. 1-2 and associated text]); and
 a change option selection interface object for changing the set of resource access control parameters associated with the resource (selection in which user or admin can modify the ACL to allow access or remove access, etc., [Adams; ¶15-20; Fig. 1-2 and associated text]). IT would have been obvious before the effective filing date of the claimed invention to modify Ail in view of Adams with the motivation to easier modifies whom have access to which resources.

Regarding claims 2, 9 and 16, Ail-Adams combination discloses wherein the change option selection interface object comprises a list interface that provides a list of options for changing the set of resource access control parameters (the ACL have different options which allows a user to view or have more control over the resources [Adams; ¶15-23; Fig. 1-2 and associated text]). The motivation to easier modifies whom have access to which resources.

Regarding claims 3, 10 and 17, Ail-Adams combination discloses wherein the list interface includes at least one of: a viewing access option; a commenting access option; and an editing access option (read-only, write, etc., [Adams; ¶15-23; Fig. 1-2 and associated text]). The motivation to easier modifies whom have access to which resources.

Regarding claims 4, 11 and 18, Ail-Adams combination discloses wherein the list interface further comprises one or more options to change access permissions associated with the resource (allows to modify user’s access rights [Adams; ¶15-23; Fig. 1-2 and associated text]). The motivation to easier modifies whom have access to which resources.

Regarding claims 5, 12 and 19, Ail-Adams combination discloses wherein the graphical user interface further includes a resource service provider indicator indicating a service provider associated with the resource (it would show the social network in which the chat rooms messages is currently present and/or location of stored resources [Adams; ¶15-23; Fig. 1-2 and associated text]). The motivation to easier modifies whom have access to which resources.

Regarding claims 6, 13 and 20, Ail-Adams combination discloses wherein the resource service provider indicator is associated with a third party application external from the group-based communication system (the resources can be stored local or remotely [Ail; Fig. 5-6 and associated text]).

Regarding claims 7 and 14, Ail-Adams combination discloses wherein the group-based messaging communication is shared within a channel of the group-based communication system (the message is broadcasting in group communication [Ail; ¶6-10]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432